DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.  
Specifically, applicant argues that the newly filed amendments require the claimed invention to have a single register for multiple queues, which is not apparent in the prior art of record.  To the contrary, applicant argues that prior art teaches having multiple registers for a single queue.
Examiner disagrees.  The prior art previously relied upon were Ingle and Rumer.  Ingle teaches a system with multiple queues, while Rumer teaches a system that includes a queue and multiple registers with bits that provided varies status of the queue.  One of ordinary skill with knowledge of status registers, when combining Ingle and Rumer, would have been motivated to try all reasonable combinations, including a multiple-queue, multiple-register system, multiple-queue, single-register system; or a single-queue, single-register system, depending on the granularity and quantity of information needed to be stored in the registers regarding the queue(s).  To support this point, examiner further cites an additional reference that explicitly teaches a single 32-bit register in which each bit corresponds to one of 32 queues, indicating whether each queue has available data.  This is commonly known “doorbell” type register that alerts the processor when data is available for processing and waiting in a certain queue.  See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (pub # US 20140258680 A1) in view of Rumer (pub # US 20020131433 A1) and Soni (pub #US 20090034549 A1).
Regarding claim 1, Ingle discloses a method (method of operating the system shown in figure 1) comprising: determining, with a queue availability module, that an entry is available in a queue (instructions in the availability queues); based on determining that an entry is available in the queue; and processing, with the processor, the entry in the queue (execute instructions from the queue).
Ingle discloses using 2-bits to indicate status of entries (status such as reserved, etc…) but does not disclose explicitly asserting a bit in an availability register to indicate queue entry availability.  
Therefore, it would have been obvious at the time of invention for a person of ordinary skill in the art to combine teachings of Ingle with Rumer by using an availability register with corresponding bits to indicate queue availability for the benefit of easily locating data for processors for execution (paragraph 26, Rumer).
Examiner further notes that the above combination may not explicitly state a single queue for multiple queues.  However, a single register containing information for multiple queue is an option and reasonable to try for one of ordinary skill in the art when combining Ingle and Rumer.  This is further evidenced in Soni (a 32-bit queue where each bit represents whether data is available in one of 32 queues, paragraph 76).
Regarding claim 2, the above combination discloses the method of claim 1, further comprising storing the register in a tightly coupled memory associated with the processor (TCM, paragraph 26).
Regarding claim 3, the above combination discloses the method of claim 2, further comprising storing the queue in the tightly coupled memory (TCM, paragraph 26, Ingle, note one or ordinary skill in the art would readily recognize the location of the queue/register is an obvious design choice, given above teachings of using TCM for storage close to the processor).
Regarding claim 5, the above combination discloses the method of claim 4, further comprising finding the first bit in the register using a find-first instruction (round-robin algorithm to find available cell, paragraph 24, Rumer).
Regarding claim 6, the above combination discloses the method of claim 4, further comprising: determining, with the processor, that the second bit is asserted: and processing, with the processor, the entry in the second queue based on determining that the second bit is asserted (processor executes 1-K instructions, paragraph 26, Ingle).
Regarding claim 7, the above combination discloses the method of claim 1, wherein the queue comprises one of a command queue, a direct memory access (DMA} queue, or a transfer queue (instruction fetch queue holds instructions, which are commands, paragraph 26, Ingle).
Regarding claim 8, the above combination discloses the method of claim 1, wherein processing the entry comprises processing a command (instruction in the queue, paragraph 26, Ingle).
Regarding claim 10, the above combination discloses the method of claim 1, wherein processing the entry comprises managing a resource (during execution, approximate amount of resource required, paragraph 26, Ingle).
Regarding claim 11, the above combination discloses the method of claim 1, further comprising: receiving a command from a host through a communication interface; parsing the command; and storing the command as the entry in the queue (the queue stores instructions, paragraph 26, note a communication interface is implied, as seen via the various lines shown in figure 2 between components, Ingle).
Regarding claim 14, the above combination discloses the method of claim 1, wherein determining that an entry is available in the queue comprises checking a phase tag of the entry (2 bit field to indicate whether the entry has reserved status, paragraph 26, Ingle).
Regarding claims 12, 13, 15-17, 19, and 20, examiner notes that the limitations in these claims are substantially similar to those of claims 1, 2, and 5.  The same grounds of rejection are applied.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181